NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                Nos. 20-2971 & 21-1807
                                      __________

                       FRANCISZEK KRAZSZTOF BYSTRON,
                                             Petitioner

                                           v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                             __________

         On Petition for Review of Orders of the Board of Immigration Appeals
                              (Agency No. A097-615-784)
                          Immigration Judge: Edward R. Grant
                                     __________

                 Submitted Pursuant to Third Circuit L.A.R. 34.1(a) on
                                    May 20, 2022
                                     __________

              Before: McKEE, JORDAN, and FUENTES, Circuit Judges

                                 (Filed: May 24, 2022)

                                      __________

                                       OPINION
                                      __________





 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
McKEE, Circuit Judge.

       Franciszek Bystron filed two petitions to review Board of Immigration Appeals’

decisions. Bystron’s first petition (No. 20-2971) seeks review of a final order of removal

denying his application for adjustment of status and waiver of inadmissibility. He argues

the BIA erred in its assessment of his claim of extreme hardship. Bystron’s second peti-

tion (No. 21-1807) is for review of the BIA’s denial of his motion to reopen the proceed-

ings in light of evidence that he claims was previously unavailable. For the reasons that

follow, we will dismiss both petitions for review.

                                           I.

       The proceedings relevant to Bystron’s first petition, No. 20-2971, were initiated

after his conviction for bank fraud. The government argues we must dismiss the petition

because we lack jurisdiction to review the agency’s discretionary decision to deny waiv-

ers of inadmissibility, and because Bystron was convicted of an aggravated felony.

       Bystron can only return to the United States if granted a waiver of inadmissibility.

The BIA agreed with the Immigration Judge’s conclusion that Bystron did not meet his

burden of demonstrating that his wife or children would suffer extreme hardship, particu-

larly given the numerous family and friends in Poland who could aid the family’s transi-

tion to Poland. We lack jurisdiction to review the BIA’s factual and discretionary denial

of Bystron’s claim of extreme hardship.1



1
 See Cospito v. Att’y Gen., 539 F.3d 166, 170 (3d Cir. 2008) (“[O]ur jurisdiction does
not extend to an agency’s factual and discretionary determinations underlying the denial
of waivers based on an analysis involving extreme hardship.”).

                                                2
       We have routinely recognized our lack of jurisdiction to review the BIA’s discre-

tionary determinations, including rulings on requests for waivers of inadmissibility.2

Specifically, 8 U.S.C. § 1252(a)(2)(B)(i) expressly precludes our review of the denial of a

waiver of inadmissibility.3 In addition, 8 U.S.C. § 1252(a)(2)(C) precludes our review of

any final order of removal of a noncitizen who has committed an aggravated felony.4

Since Bystron’s bank fraud conviction is an aggravated felony, he is removable pursuant

to 8 U.S.C. § 1227(a)(2)(A)(iii) and we may not review the BIA’s removal order.5

       Bystron has not raised any constitutional claims or questions of law that would re-

store our jurisdiction over this appeal.6 To the extent that Bystron’s arguments can be

construed to involve colorable constitutional or legal questions, they lack merit. Bystron

does not claim that the BIA applied the wrong law or failed to consider relevant facts.




2
  See Chiao Fang Ku v. Att’y Gen., 912 F.3d 133, 144 (3d Cir. 2019).
3
  8 U.S.C. § 1252(a)(2)(B)(i) (“Notwithstanding any other provision of law . . . no court
shall have jurisdiction to review– (i) any judgment regarding the granting of relief under
section 1182(h), 1182(i), 1229b, 1229c, or 1255 of this title . . . .”) (emphasis added); see
also Chiao Fang Ku, 912 F.3d at 144.
4
  8 U.S.C. § 1252(a)(2)(C) (“Notwithstanding any other provision of law . . . no court
shall have jurisdiction to review any final order of removal against an alien who is re-
movable by reason of having committed a criminal offense covered in . . . [8 U.S.C. §]
1227(a)(2)(A)(iii) . . . .”). Bystron’s bank fraud conviction is a criminal offense covered
in 8 U.S.C. § 1227(a)(2)(A)(iii). 8 U.S.C. § 1101(a)(43)(M); see Drakes v. Zimski, 240
F.3d 246, 247 (3d Cir. 2001) (“It is by now well understood that under 8 U.S.C. §
1252(a)(2)(C), this Court lacks jurisdiction to consider a final order of removal against an
alien convicted of one or more specified criminal offenses.”). Bystron can restore our ju-
risdiction if he raises constitutional claims or questions of law. See 8 U.S.C. §
1252(a)(2)(D); see also Fan Wang v. Att’y Gen., 898 F.3d 341, 343 (3d Cir. 2018).
5
  8 U.S.C. § 1227(a)(2)(A)(iii) (“Any alien who is convicted of an aggravated felony at
any time after admission is deportable.”).
6
  See Fan Wang, 898 F.3d at 343.

                                              3
Instead, he is challenging how the BIA considered the facts. That is not open to judicial

review.7

       Bystron’s closest constitutional argument—that it would be difficult to return to

the United States as an aggravated felon to see his children—also fails. Parents have a

constitutional right to be an active and integral part of their children’s lives.8 The interest

of parents in the care and upbringing of their children is a fundamental liberty interest.9

However, the fact that Bystron’s children could accompany him to Poland undermines

his concern about separation from his family. Specifically, if returned to Poland, his chil-

dren who can speak Polish would have free education and healthcare, and his wife’s med-

ical condition of endometriosis could also be treated there. Accordingly, Bystron has not

raised a reviewable question of law or constitutional claim, and we do not have jurisdic-

tion to review his petition.

       Bystron argues that the BIA failed to make an individualized determination of his

claim in violation of his due process rights.10 However, the BIA’s decision contains “suf-

ficient indicia” that it undertook an individualized determination.11 The BIA expressly



7
  See Jarbough v. Att’y Gen., 483 F.3d 184, 189 (3d Cir. 2007) (noting that arguments
that the BIA incorrectly weighed evidence or failed to consider evidence are not ques-
tions of law for judicial review of orders of removal).
8
  See Troxel v. Granville, 530 U.S. 57, 65 (2000); see also Pierce v. Soc’y of Sisters, 268
U.S. 510, 534–35 (1925) (recognizing the liberty of parents to direct the upbringing of
children).
9
  Troxel, 530 U.S. at 65.
10
   Bystron’s alleged due process violation is reviewed de novo. See Abulashvili v. Att’y
Gen., 663 F.3d 197, 207 (3d Cir. 2011).
11
   See Kamara v. Att’y Gen., 420 F.3d 202, 211 (3d Cir. 2005) (“The Board’s decision
need only provide ‘sufficient indicia’ that [an individualized] determination was made.”).

                                               4
considered the “possibility of other means of adjustment of status or future entry” as a

factor in its analysis. While the BIA does not elaborate on this point, due process does

not require the BIA to provide detailed statements of its reasoning and conclusions.12

       Bystron’s alternative claim is that the BIA abused its discretion by not considering

his ability to return to the United States lawfully as a permanent resident or visitor. The

BIA abuses its discretion where its actions are arbitrary, irrational, or contrary to law.13

As noted above, the BIA did consider the possibility of other means of adjustment of sta-

tus and future entry. Therefore, this argument also fails.

       Bystron also makes an unsupported claim that the BIA’s case law is inconsistent

and erroneous because the extreme hardship standard required for waivers of inadmissi-

bility outlined in the regulation, 8 C.F.R. § 1240.58(b),14 appears to be the same as the

standard for removal cases. However, the hardship standard applied in cancellation of


12
   Id. at 212 (“[A]n agency need only set forth the basis of its administrative action ‘with
such clarity as to be understandable’; it need not provide a detailed statement of its rea-
soning and conclusions.”).
13
   See Jian Lian Guo v. Ashcroft, 386 F.3d 556, 562 (3d Cir. 2004).
14
   Bystron cites to 8 C.F.R. § 1240.58(b), which provides a non-exhaustive list of factors
that may be considered in evaluating whether deportation would result in extreme hard-
ship to the noncitizen or to the noncitizen’s qualified relative. This extreme hardship
standard was used for suspensions of deportation under now-repealed 8 U.S.C. § 1254.
This is different from cancellation of removal under 8 U.S.C. § 1229b(b), which requires
the noncitizen to show that she “(A) has been physically present in the United States for a
continuous period of not less than 10 years immediately preceding the date of [her] appli-
cation; (B) has been a person of good moral character during such period; (C) has not
been convicted of an offense under . . . [8 U.S.C. § 1182(a)(2), 1227(a)(2),
or 1227(a)(3)] . . . ; and (D) establishes that removal would result in exceptional and ex-
tremely unusual hardship to the alien’s spouse, parent, or child, who is a citizen of the
United States or an alien lawfully admitted for permanent residence.” (emphasis added).
See Pareja v. Att’y Gen., 615 F.3d 180, 185–86 (3d Cir. 2010) (noting that exceptional
and extremely unusual hardship is the standard for cancellation of removal cases).

                                              5
removal cases, exceptional and extremely unusual, requires a greater showing than the or-

dinary extreme hardship standard required for waivers of inadmissibility.15

                                          II.

       Bystron’s second petition, No. 21-1807, seeks review of the BIA’s final order of

removal, denying his motion to reopen after he moved to reopen the proceedings because

of additional mental health documentation concerning the harm his eldest daughter would

face if he was removed to Poland.

       We lack jurisdiction to review this petition for the reasons just explained. Chal-

lenging the discretionary denial of relief through a motion to reopen does not change the

jurisdictional analysis.16 Accordingly, we are statutorily barred from reviewing this peti-

tion as well.17 Like the first petition, Bystron can overcome this statutory bar by raising

constitutional claims or question of law.18




15
   See Pareja, 615 F.3d at 191–93 (discussing how exceptional and extremely unusual is
a higher standard than ordinary extreme hardship). The Court does not have jurisdiction
to review this issue because it was not raised to the BIA. 8 U.S.C. § 1252(d)(1) states
that we may review a final order of the Board of Immigration Appeals “only if . . . the al-
ien has exhausted all administrative remedies available to the alien as of right.” See Cas-
tro v. Att’y Gen., 671 F.3d 356, 365 (3d Cir. 2012).
16
   See Cruz v. Att’y Gen., 452 F.3d 240, 246–47 (3d Cir. 2006) (discussing situations that
eliminate our jurisdiction to review denials of motions to reopen, such as being a nonciti-
zen removable for having committed an enumerated offense).
17
   8 U.S.C. § 1252(a)(2)(B)(i) precludes review of any judgment regarding waivers of in-
admissibility under U.S.C. § 1182(h), and Bystron’s motion to reopen challenges the
agency’s underlying discretionary determination regarding his waiver of inadmissibility.
8 U.S.C. § 1252(a)(2)(C) precludes review because Bystron was removable for having
been convicted of an aggravated felony.
18
   See Fan Wang, 898 F.3d at 343.

                                                6
       Bystron attempts to raise a constitutional claim by contending that the BIA vio-

lated his right to due process when it failed to provide him with an individualized review

of his motion to reopen in a meaningful manner. However, the record shows that the BIA

considered the evidence and the arguments that Bystron presented.19 Therefore, there

was no due process violation.

                                             III.

       For the foregoing reasons, we must dismiss both petitions for review.




19
  See Abdulai v. Ashcroft, 239 F.3d 542, 549 (3d Cir. 2001) (noting that due process re-
quires that a decisionmaker “actually consider the evidence and argument that a party
presents.”).

                                             7